

116 HRES 1198 IH: Calling on States to implement “ban the box” legislation.
U.S. House of Representatives
2020-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1198IN THE HOUSE OF REPRESENTATIVESOctober 20, 2020Mr. Rush submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONCalling on States to implement ban the box legislation.Whereas systemic racism within the criminal justice system has led to deep racial disparities within the population of Americans with felony convictions;Whereas a 2017 study from the University of Georgia found that while 8 percent of all Americans have a felony conviction, 33 percent of African-American males have been convicted of a felony;Whereas the Equal Employment Opportunity Commission recommends that employers refrain from asking about conviction history on job applications and limit their queries to job-related convictions or convictions that would be consistent with business necessities if they choose to ask these questions;Whereas a 2018 report from the Brookings Institution found that one-third of all 30-year-old men in the United States who reported no annual earnings are either incarcerated or formerly incarcerated;Whereas the 2018 Brookings Institution report found that while only 49 percent of prime-age men were employed 2 years prior to their incarceration, 45 percent of former prisoners reported no earnings in the year after their release;Whereas a 2003 study in the American Journal of Sociology found that stating a criminal record on a job application reduces the likelihood of an employer calling back a potential employee by 50 percent;Whereas eliminating questions about an applicant’s criminal history on their initial applications would allow job applicants a fair hearing with potential employers;Whereas 13 States already prohibit private employers from asking questions about a job applicant’s conviction history;Whereas an analysis by the Prison Policy Initiative found that, in 2008, 27 percent of formerly incarcerated individuals were unemployed, compared to just 5.2 percent of the overall population;Whereas the racial disparities in the United States criminal justice system are reflected in our current employment statistics, as in the second quarter of 2019, 6.1 percent of African Americans were unemployed, compared to an overall unemployment rate of 3.5 percent during the same quarter; andWhereas barring employers from inquiring about an applicant’s history in the initial application process does not affect their ability to conduct background checks later in the hiring process: Now, therefore, be itThat—(1)it is the sense of the House of Representatives that inquiries related to conviction history during the initial processes of employment have the effect of deterring employers from hiring those seeking to build productive lives within the American workforce after their convictions and should be prohibited; and(2)the House of Representatives calls on States to implement ban the box legislation. 